UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6496



KENNETH GREEN,

                                              Plaintiff - Appellant,

          versus


UNKNOWN   SOUTH    CAROLINA   DEPARTMENT   OF
CORRECTIONS    OFFICIALS;   SOUTH    CAROLINA
ADMINISTRATIVE LAW JUDGE DIVISION,

                                             Defendants - Appellees,
          and


CLERK OF THE SOUTH CAROLINA SUPREME COURT,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Henry M. Herlong, Jr., District Judge.
(CA-02-4112-9-20BG)


Submitted:   July 24, 2003                   Decided:   July 30, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Green, Appellant Pro Se.     Ruskin C. Foster, MCCUTCHEN,
BLANTON, JOHNSON & BARNETTE, L.L.P., Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Kenneth Green seeks to appeal the district court’s order

accepting     a   magistrate   judge’s     recommendation    and    dismissing

without prejudice his 42 U.S.C. § 1983 action as to some claims.

The court ordered that Green’s suit continue as to remaining

claims.       This Court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen    v.   Beneficial   Indus.   Loan    Corp.,   337   U.S.    541   (1949).

Because it does not dispose of all of his § 1983 claims, the order

Green seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.           Accordingly, we dismiss the

appeal for lack of jurisdiction.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     DISMISSED


                                      2